Citation Nr: 1544203	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  11-08 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for degenerative disc disease with spondylolisthesis, rated as 10 percent disabling prior to February 15, 2011 and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1953 to May 1956.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions entered in December 2008 and February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before a decision may be rendered with respect to the claim.  An April 2015 Supplemental Statement of the Case indicates that a VA examination was conducted in January 2015.  No examination report from that examination has been associated with the claims file in the Veterans Benefits Management System or Virtual VA.  Therefore, the report should be associated with the claims file.

The Veteran's representative has asserted that additional private treatment records, including some dated prior to 2011, have not been associated with the claims file.  Steps should be taken to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any healthcare provider who treated him for any spine condition or musculoskeletal symptoms of his spine since 2008.  Thereafter, take all appropriate action to obtain those records. 

2.  Obtain a copy of the January 2015 VA examination report and associate it with the claims file.

3.  After completion of the foregoing, contact the examiner who conducted the January 2015 VA examination and obtain an addendum opinion in order to determine if any opinion therein changed after review of any additional treatment records added to the claims file.  The entire claims file should be made available to and be reviewed by the examiner.  

If the January 2015 examination cannot be located or the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination to determine the current severity of his service-connected back disability.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the back.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4. Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




